DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/11/2022 has been entered. Claims 1 and 3-20 are currently pending. Claim 2 has been cancelled. Applicant’s amendments have overcome the rejections of the claims under 35 U.S.C. 112(b)  previously set forth in the Non-Final Office Action mailed 08/01/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 8, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu (CN 206650166 U), hereinafter referred to as “Qiu”.
Regarding claim 1, Qiu discloses an antenna structure (fig. 1, element 1; para. [0057]), comprising: a loop radiation element (fig. 1, elements 140 and 1204; para. [0058]-[0059] of attached translation), having a first feeding point (fig. 1, element 102; para. [0057]); a balance radiation element (fig. 1, elements 10, 1200, and 1202; para. [0057]-[0058]), having a second feeding point (fig. 1, element 100; para. [0057]), and coupled to at least a first connection point (fig. 1 as annotated below, CP1) on the loop radiation element (fig. 1, elements 140 and 1204), wherein the balance radiation element (fig. 1, elements 10, 1200, and 1202) is substantially surrounded by (fig. 1) the loop radiation element (fig. 1, elements 140 and 1204); a first additional radiation element (fig. 1, element 122; para. [0058]), coupled to a second connection point (fig. 1 as annotated below, CP2) on the loop radiation element (fig. 1, elements 140 and 1204); and a second additional radiation element (fig. 1, element 16; para. [0060]), coupled to a third connection point (fig. 1 as annotated below, CP3) on the loop radiation element (fig. 1, elements 140 and 1204); wherein the loop radiation element (fig. 1, elements 140 and 1204) is disposed between (fig. 1) the first additional radiation element (fig. 1, element 122) and the second additional radiation element (fig. 1, element 16); wherein the antenna structure (fig. 1, element 1) generates an isotropic radiation pattern (since antenna structure 1 is construed herein as being the same as the claimed antenna structure, the antenna structure 1 inherently would have the same radiation pattern).  


    PNG
    media_image1.png
    550
    800
    media_image1.png
    Greyscale


Regarding claim 3, Qiu discloses a dielectric substrate (fig. 1 as annotated above, substrate; para. [0065]), wherein the loop radiation element (fig. 1, elements 140 and 1204), the balance radiation element (fig. 1, elements 10, 1200, and 1202), the first additional radiation element (fig. 1, element 122), and the second additional radiation element (fig. 1, element 16) are disposed on (fig. 1; para. [0065]) the dielectric substrate (fig. 1 as annotated above, substrate) .  
Regarding claim 4, Qiu discloses the antenna structure (fig. 1, element 1) covers an operation frequency band from 2400MHz to 2500MHz (para. [0064]).  
Regarding claim 5, Qiu discloses the loop radiation element (fig. 1, elements 140 and 1204) substantially has a hollow rectangular shape (fig. 1).  
Regarding claim 6, Qiu discloses the loop radiation element (fig. 1, elements 140 and 1204) has a first end (fig. 1, element 1408; para. [0059]) and a second end (fig. 1, element 1204; para. [0058]), and the first feeding point (fig. 1, element 102) is positioned at (fig. 1) the first end (fig. 1, element 1408) of 3the loop radiation element (fig. 1, elements 140 and 1204).  
Regarding claim 8, Qiu discloses an aspect ratio of a hollow 2portion of the loop radiation element (fig. 1, elements 140 and 1204) is from 0.66 to 1.66 (para. [0061]).  
Regarding claim 10, Qiu discloses the balance radiation 2element (fig. 1, elements 10, 1200, and 1202) substantially has a U-shape (fig. 1).  
Regarding claim 11, Qiu discloses the balance radiation 2element (fig. 1, elements 10, 1200, and 1202) comprises a first branch portion (fig. 1, element 1202), a second branch portion (fig. 1, element 10), and a connection 3portion (fig. 1, element 1200), and a slot (fig. 1 as annotated above, slot) is formed between the first branch portion (fig. 1, element 1202) and the second branch portion (fig. 1, element 10).  
Regarding claim 12, Qiu discloses the first branch portion (fig. 1, element 1202) 2of the balance radiation element (fig. 1, elements 10, 1200, and 1202) is further coupled to the second end (fig. 1, element 1204) of the loop radiation 3element (fig. 1, elements 140 and 1204), and the second feeding point (fig. 1, element 100) is positioned at (fig. 1) the second branch portion (fig. 1, element 10) of the 4balance radiation element (fig. 1, elements 10, 1200, and 1202).  
Regarding claim 14, Qiu discloses the first additional radiation element (fig. 1, element 122) substantially has an L-shape (fig. 1, elements 1222 and 1220 form an L-shape).  
Regarding claim 15, Qiu discloses a length of the first additional radiation element (fig. 1, element 122) is from 0.11 to 0.31 wavelength of the operation frequency 3band (para. [0063]).  
Regarding claim 16, Qiu discloses the first additional 2radiation element (fig. 1, element 122) further comprises a first terminal bending portion (fig. 1, element 1224; para. [0058]).  
Regarding claim 17, Qiu discloses the second additional 2radiation element (fig. 1, element 16) substantially has an inverted L-shape (fig. 1, elements 160 and 1620 form an inverted L-shape).  
Regarding claim 18, Qiu discloses a length of the second 2additional radiation element (fig. 1, element 16) is from 0.11 to 0.31 wavelength of the operation frequency 3band (para. [0063]).  
Regarding claim 19, Qiu discloses the second additional 2radiation element (fig. 1, element 16) further comprises a second terminal bending portion (fig. 1, element 1622; para. [0060]).  
Regarding claim 20, Qiu discloses the first additional radiation element (fig. 1, element 122) and the second additional radiation element (fig. 1, element 16) substantially extend in a same direction (fig. 1, elements 1222 and 1620, 1220 and 160, 1224 and 1622 each extend in a same direction) or toward each other (fig. 1, elements 1222 and 1620 extend toward each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Chung et al. (US 20100156736 A1), hereinafter referred to as “Chung” .
Regarding claim 7, Qiu does not teach a length of the loop radiation 2element is from 0.45 to 0.85 wavelength of the operation frequency band.  
Chung teaches a length of the loop radiation 2element (fig. 3, elements 202 and 204; para. [0027]) is from 0.45 to 0.85 wavelength of the operation frequency band (para. [0027] – elements 202 and 204 are each quarter wavelength structures. Therefore, the loop radiation element length is 0.50 wavelength of the operation frequency band).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Qiu such that a length of the loop radiation 2element is from 0.45 to 0.85 wavelength of the operation frequency band, as described in Chung. Doing so allows for the desired radiation and resonance characteristics.
 Regarding claim 13, Qiu does not teach a length of the balance radiation element is from 0.05 to 0.45 wavelength of the operation frequency band.  
Chung teaches a length of the balance radiation element (fig. 3, element 208; para. [0029]) is from 0.05 to 0.45 wavelength of the operation frequency band (fig. 4; para. [0029]-[0030] – the length of element 208 is la1 + 2* la2. When la1 = 21 mm and la2 = 5 mm, as shown in fig. 4 and described in para. [0030], the length of element 208 is 31 mm. The operating frequency is 915 MHz, as stated in para. [0029], which corresponds to a wavelength of approximately 328 mm. 31 mm divided by 328 mm approximately equals 0.09, which falls within the claimed range of 0.05 to 0.45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Qiu such that a length of the balance radiation element is from 0.05 to 0.45 wavelength of the operation frequency band, as described in Chung. Doing so allows for the desired impedance matching (Chung, para. [0029]-[0031]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Bai et al. (CN 109687121 A), hereinafter referred to as “Bai” .
Regarding claim 9, Qiu does not teach the loop radiation element further comprises a first coupling portion and a second coupling portion, and a coupling gap is formed between the first coupling portion and the second coupling portion.  
Bai teaches the loop radiation element further comprises a first coupling portion (fig. 3, element T1; para. [0038] of attached translation) and a second coupling portion (fig. 3, element T2; para. [0038]), and a coupling gap (fig. 3, gap between elements T1 and T2) is formed between the first coupling portion (fig. 3, element T1) and the second coupling portion (fig. 3, element T2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Qiu such that the loop radiation element further comprises a first coupling portion and a second coupling portion, and a coupling gap is formed between the first coupling portion and the second coupling portion, as described in Bai. Doing so allows for generating resonance (Bai, para. [0038]).

Response to Arguments
Applicant's arguments filed 09/11/2022 have been fully considered but they are not persuasive. 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “the radiation elements 1224 and 1622 are apparently shorter than those of the present application, and the distances D1 and D2 are apparently longer than those of the present application”, as stated by Applicant on p. 10 of Remarks submitted 09/11/2022) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that “the antenna structure of the present application is different from that of Qiu” and therefore “one of an ordinary skill in the art cannot predict that Qiu also generates an “isotropic radiation pattern” because the radiation pattern is very sensitive to a small change in the antenna structure”. 
The Examiner respectfully disagrees. Applicant’s arguments point to structural elements which are not claimed. Each of the structural elements recited in claim 1 are disclosed by Qiu, as explained in the rejection of claim 1 above. Therefore, the structure described by Qiu would inherently have the same radiation pattern as the claimed antenna structure. Additionally, the claimed limitation of “the antenna structure generates an isotropic radiation pattern” is a functional limitation. See MPEP 2114, Section II: 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.

Furthermore, Applicant’s Disclosure does not provide a clear standard for how to achieve an isotopic radiation pattern. The Specification discusses the antenna structure’s isotropic radiation pattern in paragraphs [0002], [0004], [0026]-[0028], [0030], and [0032]-[0033]. Each of these recitations are understood by the Examiner as follows:
Paragraphs [0002], [0004], [0026], [0030], and [0032]-[0033] state that the radiation pattern is isotropic and do not describe how the isotropic pattern is achieved. 
Paragraph [0027] states 
When being excited by the signal source 190, the loop radiation element 110 mainly provides vertically-polarized energy distribution (e.g., parallel to the Y-axis), and the first additional radiation element 130 and the second additional radiation element 140 mainly provide horizontally-polarized energy distribution (e.g., parallel to the X-axis), such that the radiation pattern of the antenna structure 100 approaches an ideal isotropic pattern.
This paragraph states that an isotropic pattern is achieved by the loop radiation elements, the first additional radiation element, and the second additional radiation element. Additional requirements are not described. Qiu discloses the loop radiation elements, the first additional radiation element, and the second additional radiation element, as described in the rejection of claim 1 above. Therefore, the polarization and radiation pattern of Qiu would inherently be the same as the structure described in paragraph [0027].
Paragraph [0028] lists various element sizes of the antenna structure which “help to optimize the isotropic characteristics”. However these ranges of element sizes, deemed critical to the behavior of the antenna structure in Applicant’s arguments, are not recited in claim 1. Although dependent claims recite various element sizes (claims 7-8, 13, 15, and 18), these features are disclosed by Qiu (claims 8, 15, and 18) or taught by Qiu in view of Chung (claims 7, 13). Therefore, the sizes which “help to optimize the isotropic characteristics” are not novel and/or nonobvious, and neither is the resulting radiation pattern.
For the aforementioned reasons, the claimed function of “the antenna structure generates an isotropic radiation pattern” is understood by the Examiner to be inherent to the structure disclosed by Qiu in light of Applicant’s Disclosure. See MPEP 2114, Section I:
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
[emphasis added]

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845